** Summary ** PAYMENT OF REPAIRS TO COUNTY EQUIPMENT Repairs to county equipment are to be paid out of the current operating budget.  The Attorney General has considered your request for a clarification of the Supplement to Opinion No. 71-317, wherein you ask in your letter dated February 8, 1972, the following question: "Is the supplement opinion to be interpreted to mean that repairs to equipment can and/or ought to be added to a re-negotiated contract, rather than being paid out of the current operating budget?" The answer to this question is controlled by Article X, Section 26 of the Oklahoma-Constitution which states in part: "Except as herein otherwise provided, no county, city, town, town ship, school district, or other political corporation, or subdivision of the state, shall be allowed to become indebted, in any manner, or for any purpose, to an amount exceeding, in any year, the income and revenue provided for such year, without the assent of three-fifths of the voters thereof, voting at an election, to be held for that purpose. . ." There have been several cases interpreting this constitutional provision. In the case of Independent School District No. 1, McIntosh County v. Howard, Okl.,336 P.2d 1097 (1969), the Court held that contracts, executed or executory, entered into in one fiscal year and seeking to bind school districts' revenue of the succeeding fiscal year, are void. The Court held in syllabus 2: "The intent and plain purpose of Article X, Section 26, Article X, of the Constitution is to require a municipality to carry all of its corporate operations on a cash or pay as you go plan. The revenue of each year must take care of the expenditures of such year and any liability sought to be incurred by contract, express or implied, executed or executory, in excess of such current revenue in hand, or legally levied, is void, unless it be authorized by a vote of the people, and within the limitations therein provided." In the case of Boardman Company v. Board of Commissioners of Ellis County,136 Okl. 85, 276 P. 474 (1929) the Court held in syllabus 3: "Section 10102, C.O.S. 1921, does not and cannot authorize county commissioners to enter into contracts for the reconstruction of county bridges destroyed by flood waters, and to be paid for out of the taxes to be assessed, levied, and collected for a succeeding fiscal year, without the assent of three-fifths of the voters of such county, voting at an election, held for that purpose, in the manner provided by Article X, Section 26, ArticleX of the Constitution of Oklahoma." From the above cited authority, it is mandatory on political subdivisions of the State that expenses of such subdivisions be paid out of its current budget. This would include repair expenses on county equipment.  It is therefore the opinion of the Attorney General that your question be answered as follows: Repairs to county equipment are to be paid out of the current operating budget.  (Todd Markum)